PER CURIAM.
This is an appeal from an order holding that appellant was in contempt for his failure to comply with a prior order of the court. The order which is appealed further granted to appellant five days within which to comply with the prior order. The only point presented on this appeal urges that the appellant was not given an adequate notice of the hearing at which the second order was entered.
The appellant made no effort to present any defense to the appealed order during the five day grace period or thereafter. We think that under those circumstances the point claiming inadequacy of the notice of the hearing at which the appealed order was entered does not present prejudicial error. It is the duty of a party resorting to an appellate court to make the errors complained of clearly appear, if they in truth exist. Henry v. Spitler, 67 Fla. 146, 64 So. 745 (1914).
Affirmed.